COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  Casa Palmira, L.P.,                               §                No. 08-18-00009-CV

                          Appellant,                §                  Appeal from the

  v.                                                §                 171st District Court

  Taylor Child Care, L.P. a/k/a Taylor Child        §              of El Paso County, Texas
  Care, Limited, and Michael W. Hicks,
                                                    §               (TC# 2015DCV1729)
                           Appellee.
                                                §
                                              ORDER

       Pending before the Court is Appellant’s unopposed motion to abate the appeal in order for the
trial court to consider Appellant’s request to file amended findings of fact and conclusions of law.
It is undisputed that Appellant did not receive timely notice that the trial court filed the findings of
fact and conclusions of law on October 5, 2018. The motion is GRANTED.
       In the event the trial court finds it appropriate to file amended or additional findings of fact
and conclusions of law, the trial court is directed to file same with the El Paso County District
Clerk within ten days from the date of this order. The District Clerk is directed to prepare and file
a supplemental clerk’s record containing the amended or additional findings of fact and
conclusions of law with the Clerk of this Court on or before November 13, 2018. The appeal will
be reinstated by order of the Court after the supplemental clerk’s record is filed, and the deadline
for the Appellant’s brief will be established in that order. In the event the findings and conclusions
cannot be filed by the deadline set forth above, Appellant shall file a motion with the Court
requesting an extension of the abatement. The motion must include the facts relied on to
reasonably explain the need for the extension. See TEX.R.APP.P. 10.5(a)(1).

          IT IS SO ORDERED this 24thday of October, 2018.

                                                PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.